Exhibit 10.16

Radian Group Inc. Savings Incentive Plan

Amended and Restated Effective January 1, 2008

Amendment No. 1

WHEREAS, Radian Group Inc. (the “Company”) maintains the Radian Group Inc.
Savings Incentive Plan (the “Plan”) as restated in its entirety effective
January 1, 2008 for the benefit of its eligible employees and the eligible
employees of the Participating Companies; and

WHEREAS, the Company, pursuant to the provisions of Section 11.1(a) of the Plan,
has the ability to amend the Plan by action of the Board of Directors, the
Compensation & Benefits Committee or an authorized executive officer; and

WHEREAS, the Company desires to amend the Plan as necessary to comply with
certain legally required changes arising under the Pension Protection Act of
2006 (PPA); to revoke Singer Asset Finance Co.’s status as a Participating
Company in the Plan; and to reflect the removal of new or re-hired Service
employees (contract underwriters) from the class of eligible Plan participants.

NOW, THEREFORE, the Plan is hereby amended in the following respects, effective
as of the date indicated:

 

1. Effective January 1, 2010, Section 1.13 (“Eligible Employee”) is amended by
adding the following new language to the end thereof to read as follows:

“Effective for individuals who are hired, re-hired or transferred on or after
January 1, 2010, Employees who are classified as Service employees (contract
underwriters) shall not be not considered Eligible Employees. Service employees
(contract underwriters) who qualify as an Eligible Employee prior to January 1,
2010 shall continue to retain this status provided such Employee does not have a
Separation of Service on or after January 1, 2010.”

 

2. Effective January 1, 2008, Section 3.1(c)(2) is amended by adding the
following sentences to the end thereof to read as follows:

“Investment earnings on excess Salary Reduction Contributions shall be
determined pursuant to IRS Treas. Reg. Section 1.402(g)-1(e)(5). For the 2007
Plan Year, such earnings shall include the allocation of investment earnings for
the period subsequent to the end of the Plan Year and prior to distribution of
such excess Salary Reduction Contributions (“gap period earnings”). Effective
with the 2008 Plan Year, such earnings shall not reflect these “gap period
earnings”.”

 

3. Effective January 1, 2008, Section 6.12(a) of the Plan is amended in its
entirety to read as follows:

“Notwithstanding any provisions of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator not less than 30
days prior to the date of the distribution to have all or any portion of an
Eligible Rollover Distribution from the Plan paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover. The following
definitions will apply for the purposes of this Section 6.12.



--------------------------------------------------------------------------------

  (a) Definitions.

 

  (i) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, any distribution for a specified period of ten years or more, any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; or any portion of a hardship withdrawal. A portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions that are not
includible in gross income. However, any such portion of after-tax contributions
may be paid only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code (or, on and after January 1,
2007, a qualified defined benefit plan described in Section 401(a) of the Code
or an annuity contract described in Section 403(b) of the Code) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

 

  (ii)

“Eligible Retirement Plan” means an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, an annuity contract described in Section 403(b) of the Code, an eligible
plan under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan, a Roth IRA described in Section 408A
of the Code (for distributions commencing on or after January 1, 2008), or a
qualified trust described in Section 401(a) of the Code, that accepts the
Distributee’s Eligible Rollover Distribution. With respect to any portion of a
Participant’s distribution consisting of after-tax contributions (Voluntary
Contributions), an Eligible Retirement Plan means an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, a qualified
defined contribution plan described in Section 401(a) or 403(a) of the Code (or,
on and after January 1, 2007, a qualified defined benefit plan described in
Section 401(a) of the Code or an



--------------------------------------------------------------------------------

 

annuity contract described in Section 403(b) of the Code) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible. Notwithstanding the
foregoing, in the case of a Distributee who is a non-spouse Beneficiary of a
Participant, an Eligible Retirement Plan shall only include an individual
retirement account or annuity described in Code Section 408(a), 408(b) or 408A
that is an inherited retirement account or annuity under the Code.

 

  (iii) “Distributee” means a Participant, a Participant’s Spouse or a
Participant’s former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code. For
distributions on or after January 1, 2010, a Distributee also includes a
Beneficiary other than a Spouse.

 

  (iv) “Direct Rollover” means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.”

 

4. Effective September 18, 2009, Schedule A shall be revised to reflect the
removal of Singer Asset Finance Co. from the list of Participating Companies.

IN WITNESS WHEREOF, Radian Group Inc. has caused this Amendment No. 1 to be
executed by its duly authorized party on this 23rd day of November, 2009.

 

Radian Group Inc. By:  

/s/ Richard I. Altman

Title:  

Chief Administrative Officer